Citation Nr: 0908269	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted the Veteran's claim of 
service connection for a duodenal ulcer and assigned a 
10 percent rating effective February 26, 1999.  This decision 
was issued to the Veteran and his service representative in 
February 2003.  The Veteran disagreed with this decision in 
December 2003, seeking an initial rating greater than 
10 percent for a duodenal ulcer.  An RO hearing was held on 
the Veteran's appeal in September 2004.  He perfected a 
timely appeal in November 2004.  A Travel Board hearing was 
held at the RO in September 2007.

In November 2007 and April 2008, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected duodenal ulcer is, at 
worst, mildly disabling.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code (DC) 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for a duodenal ulcer is a 
"downstream" element of the RO's award of service 
connection for a duodenal ulcer in the currently appealed 
rating decision issued in February 2003.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The RO 
provided pre-adjudication VCAA notice on the service 
connection claim for a duodenal ulcer in December 2001 and 
January 2002.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2003 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for a duodenal ulcer, and because the Veteran's 
higher initial rating claim for a duodenal ulcer is being 
denied, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for a duodenal ulcer originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in April 
2008, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for a duodenal ulcer is being denied, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the Veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file; the Veteran does not contend otherwise.  VA also has 
provided the Veteran with examinations to determine the 
current nature and severity of his service-connected duodenal 
ulcer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that his service-connected duodenal 
ulcer is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected duodenal ulcer currently is 
evaluated as 10 percent disabling effective February 26, 
1999, under 38 C.F.R. § 4.114, DC 7305.  See 38 C.F.R. 
§ 4.114, DC 7305 (2008).

Under DC 7305, a 10 percent rating is assigned for a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
A 20 percent rating is assigned for a moderate duodenal ulcer 
with recurring episodes of severe symptoms 2 or 3 times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
a moderately severe duodenal ulcer with less than severe 
symptoms but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A maximum 60 percent rating is assigned for a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, or with manifestations of anemia and 
weight loss productive of definite impairment of health.  Id.

A review of the Veteran's service treatment records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in April 1960.  Clinical evaluation was 
normal.  In May 1960, the Veteran complained of abdominal 
pain and reported a history of stomach trouble.  Physical 
examination showed a negative abdomen except for mid-
epigastric tenderness.  In August 1960, the Veteran was 
experiencing symptoms of esophagitis and gastritis.

In September 1960, a gastrointestinal (GI) series revealed a 
"tiny duodenal ulcer."  The Veteran was hospitalized.  On 
admission, the Veteran stated that, for a year prior to his 
admission he had experienced intermittent burning epigastric 
pain.  He had been hospitalized 1 year earlier for 10 days 
for this pain.  He reported being told that "he probably had 
an ulcer."  He also reported that his pain "waxed and waned 
throughout the yea and because of an exacerbation of it while 
in the service," he reported to sick call.  A GI series 
showed a duodenal ulcer with associated tenderness and 
irritability.  The Veteran reported further that his pain 
radiated substernally and occasionally occurred at night.  
Physical examination was within normal limits except for 
slight mid-epigastric tenderness.  Another GI series showed a 
duodenal ulcer.  "He was treated with the usual ulcer 
medications without occurrence of nocturnal pain or trouble 
with burning pain during the day."  The Veteran was not 
considered qualified for retention in active service because 
of the duodenal ulcer which existed prior to service was not 
incurred in the line of duty.  He was referred to a Medical 
Board for disposition.  The diagnosis was duodenal ulcer, not 
elsewhere classified, without obstruction.  At the Veteran's 
separation physical examination in September 1960, clinical 
evaluation was normal except for a duodenal ulcer, not 
elsewhere classified, without obstruction.  

The post-service medical evidence shows that, in a November 
1960 letter, J. L. Hubbard, M.D., stated that the Veteran had 
been treated in February 1958 "for epigastric distress which 
was thought to be due to acute gastritis.  No xrays were 
taken at this time or at any other time, to my knowledge, 
prior to his entering into military service, to definitely 
determine the presence or absence of a duodenal ulcer."

On VA examination in January 1961, the Veteran's complaints 
included daily epigastric discomfort "more or less" and 
frequent substernal burning.  He reported vomiting only once 
since his discharge from active service.  He reported "a 
lot" of burping and passing gas.  His bowels were regular 
without laxatives.  His history included an in-service ulcer.  
The Veteran reported watching his diet.  A GI series showed 
scarring and edema of the duodenal bulb, considerable 
localized tenderness to palpation, no evidence of duodenal 
obstruction, and a small ulcer crater near the apex of the 
bulb.  Physical examination showed a symmetrical, noisy 
abdomen which contained no gas and no masses, some alleged 
tenderness in the epigastrium, and a palpable lower 
descending colon.  The diagnosis was chronic duodenal ulcer.

In February 2002, a VA examiner stated that the it was 
"difficult to state categorically whether [the Veteran] had 
an exacerbation of his duodenal ulcer disease" while on 
active service.  "The natural history of this condition is 
one of healing of ulcers with resolution of symptoms, and 
then symptomatic recurrence secondary to formation of new 
ulcers."  Although the Veteran contended that his duodenal 
ulcer was exacerbated during active service by the food he 
was given, the VA examiner stated, "Food per se does not 
have any contribution to the natural history of duodenal 
ulcer disease."  In a December 2002 addendum, this VA 
examiner stated that he had reviewed the Veteran's claims 
file and it was at least as likely as not that the Veteran's 
duodenal ulcer had increased in severity beyond the natural 
progression of this disease during active service.

On VA examination in October 2004, the Veteran complained of 
burning pain in the epigastric region since 1958 and vomiting 
about once every 2 to 3 months.  The VA examiner noted that 
the Veteran's claims file was not available for review.  The 
Veteran's history included peptic ulcer disease starting in 
high school.  He also reported that the in-service examiners 
were aware of his peptic ulcer disease at his enlistment 
physical examination.  Although he denied any recent 
hematemesis or melena, he reported a gastrointestinal bleed 
in 1958.  Physical examination showed some tenderness in the 
epigastric region of the right upper quadrant, hyperactive 
bowel sounds, and no abdominal distension, guarding, or 
rebound tenderness.  A double contrast GI series showed mild 
gastroesophageal reflux on water sipping and the pyloric 
channel, duodenal bulb, and the duodenal sweep distended 
normally with no evidence of ulcer or deformity.  The 
impressions were gastritis with a history of recurring peptic 
ulcer disease and mild gastroesophageal reflux.  

On VA examination in December 2007, the Veteran complained of 
epigastric abdominal problems on a continuous basis since 
active service.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran reported a history of peptic ulcer disease since high 
school.  He vomited once a month and reported several 
episodes of vomiting blood in November 2007.  He reported 
diarrhea approximately every 2 to 3 months.  He denied any 
history of melena and reported intermittent nausea.  His pain 
was relieved by drinking milk.  He denied any history of 
constipation.  Objective examination showed a soft abdomen, 
bowel sounds in all quadrants, no organomegaly or pulsatile 
masses, very mild pain to palpation of the epigastric area, 
and no rebound, guarding, abdominal distension, or umbilical 
hernia.  An upper GI series was normal.  The assessment was 
duodenal ulcer disease without current evidence of active 
ulcer on most recent upper GI series.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for a duodenal ulcer.  Although the Veteran 
was normal clinically at his enlistment physical examination 
in April 1960, he was treated for a duodenal ulcer in 
September 1960 just prior to his discharge from active 
service and that he was discharged that same month due to his 
duodenal ulcer.  The Medical Board determined in September 
1960 that the Veteran's duodenal ulcer had existed prior to 
active service.  VA examination in January 1961 confirmed the 
existence of a chronic duodenal ulcer.  The Veteran next was 
treated for his duodenal ulcer in October 2004 when he 
complained of burning pain in the epigastric region since 
1958 and vomiting about once every 2 to 3 months.  Physical 
examination showed some tenderness in the epigastric region 
of the right upper quadrant, hyperactive bowel sounds, and no 
abdominal distension, guarding, or rebound tenderness.  A GI 
series showed mild gastroesophageal reflux and normal 
distension in the pyloric channel, duodenal bulb, and the 
duodenal sweep with no evidence of ulcer or deformity.  The 
impressions were gastritis with a history of recurring peptic 
ulcer disease and mild gastroesophageal reflux.  Finally, at 
his most recent VA examination in December 2007, the Veteran 
complained of epigastric abdominal problems on a continuous 
basis since active service, vomiting once a month, diarrhea 
approximately every 2 to 3 months, and intermittent nausea.  
He denied any history of melena or constipation.  Objective 
examination showed a soft abdomen, bowel sounds in all 
quadrants, no organomegaly or masses, very mild pain to 
palpation of the epigastric area, and no rebound, guarding, 
abdominal distension, or umbilical hernia.  An upper GI 
series was normal.  The assessment was duodenal ulcer disease 
without current evidence of active ulcer on most recent upper 
GI series.  In summary, absent medical evidence of more than 
mild symptoms (i.e., a 20 or 40 percent rating) or definite 
health impairment (i.e., a 60 percent rating), and because 
there is no current evidence of an active duodenal ulcer, the 
Board finds that an initial rating greater than 10 percent 
for a duodenal ulcer is not warranted.  See 38 C.F.R. 
§ 4.114, DC 7305.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected duodenal ulcer at any other time within the 
appeal period.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to an initial rating greater than 10 percent for 
a duodenal ulcer is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


